

115 HRES 930 IH: Encouraging reunions of divided Korean-American families.
U.S. House of Representatives
2018-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 930IN THE HOUSE OF REPRESENTATIVESJune 8, 2018Ms. Bass (for herself, Mr. Connolly, Mr. Marino, Mr. Cooper, Ms. Schakowsky, Mr. Woodall, Mr. MacArthur, Mr. Gomez, Ms. Judy Chu of California, Mr. Sablan, Mr. Takano, and Ms. Jackson Lee) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONEncouraging reunions of divided Korean-American families.
	
 Whereas the Republic of Korea (in this resolution referred to as South Korea) and the Democratic People’s Republic of Korea (in this resolution referred to as North Korea) remain divided since the armistice agreement was signed on July 27, 1953; Whereas the division on the Korean Peninsula separated more than 10,000,000 Korean family members, including some who are now citizens of the United States;
 Whereas there have been 21 rounds of family reunions between South Koreans and North Koreans along the border since 2000;
 Whereas Congress signaled its interest in family reunions between United States citizens and their relatives in North Korea in section 1265 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181), signed into law by President George W. Bush on January 28, 2008;
 Whereas the number of more than 100,000 estimated divided family members in the United States last identified in 2001 has been significantly dwindling as many of them have passed away;
 Whereas the summit between North Korea and South Korea on April 27, 2018, has prioritized family reunions;
 Whereas the United States and North Korea has planned an historic summit in 2018; and Whereas many Korean-Americans are waiting for a chance to meet their relatives in North Korea for the first time in more than 60 years: Now, therefore, be it
	
 That House of Representatives— (1)calls on the United States and North Korea to reunite Korean-American divided family members with their immediate relatives within 60 days of the adoption of this resolution;
 (2)reconfirms the institution of family as inalienable and, accordingly, urges the restoration of contact between divided families physically, literarily, or virtually; and
 (3)calls on the United States and North Korea to pursue reunions as a humanitarian priority of immediate concern, delinked as much as possible from conflict, before attempts at or achievement of normalized relations are made.
			